People v Mango (2022 NY Slip Op 03908)





People v Mango


2022 NY Slip Op 03908


Decided on June 15, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 15, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

FRANCESCA E. CONNOLLY, J.P.
SHERI S. ROMAN
LINDA CHRISTOPHER
WILLIAM G. FORD, JJ.


2019-12813
 (Ind. No. 48/18)

[*1]The People of the State of New York, respondent,
vThomas Mango, appellant.


Joseph A. Hanshe, Sayville, NY, for appellant.
Anne T. Donnelly, District Attorney, Mineola, NY (Cristin N. Connell and Benjamin A. Kussman of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Nassau County (Francis Ricigliano, J.), rendered May 23, 2019, convicting him of driving while intoxicated and aggravated unlicensed operation of a motor vehicle in the first degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant's omnibus motion which was to suppress his statements to law enforcement officials.
ORDERED that the judgment is affirmed.
Contrary to the defendant's contention, the Supreme Court properly denied that branch of his omnibus motion which was to suppress statements he made to police on May 8, 2017, without Miranda warnings being administered (see Miranda v Arizona, 384 US 436), since the statements were either made during a temporary roadside detention (see Pennsylvania v Bruder, 488 US 9, 10; People v Williams, 81 AD3d 993; People v Tandle, 71 AD3d 1176, 1178; People v Parris, 26 AD3d 393, 394-395) or were spontaneous and not the result of interrogation or its functional equivalent (see People v Demello, 186 AD3d 1709, 1709; People v Polancobatista, 155 AD3d 1064, 1064-1065).
CONNOLLY, J.P., ROMAN, CHRISTOPHER and FORD, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court